 Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.24 Filed 04/01/21 Page 1 of 16




                    UNITED STATES OF AMERICA
               IN THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,
        Plaintiff,

V.                                           Case No.: 21-cr-20080
                                             Hon. Stephanie Dawkins Davis

ANTHONY STONE,
         Defendant.
__________________________________________________________________

                    MOTION TO SUPPRESS EVIDENCE

      Now comes defendant, Anthony Stone, through counsel, Randall C. Roberts,

who says this Indictment is based upon a warrantless police apprehension and

search, which was unreasonable and violated the Fourth Amendment (U. S. Const.

Amend. IV), as proscribed by Supreme Court precedent. (e.g., Arizona v. Gant,

129 S. Ct. 1710 (2009); Terry v. Ohio, 392 US 1 (1968)). Any evidence, including

statements produced from this warrantless search must be suppressed as fruits of

the poisonous tree. (Wong Sun v. U.S., 371 U.S. 471 (1963); Brown v. Illinois, 422

U.S. 590 (1975)).

      Therefore, defendant requests that this Court suppress all physical evidence

and defendant’s statements made as a result of the unlawful arrest/seizure and

search above described, conduct a hearing or hearings as necessary to develop the

facts, and allow supplemental briefing after such hearings. This motion is based

                                         1
 Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.25 Filed 04/01/21 Page 2 of 16




upon the following memorandum, and any hearings or argument of counsel

otherwise entertained.


                                   s/Randall C. Roberts P28595
                                   Attorney for Defendant Stone
                                   120 4th Ave.
                                   Ann Arbor, MI 48104
                                   734-677-3393
                                   randallcroberts51@yahoo.com




                                      2
 Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.26 Filed 04/01/21 Page 3 of 16




     BRIEF IN SUPPORT OF MOTION TO SUPPRESS EVIDENCE


                  STATEMENT OF ISSUE PRESENTED

     WHETHER THE FOURTH AMENDMENT, U.S. CONST. AMEND. IV,
ALWAYS PERMITS A POLICE OFFICER TO SEIZE A MOTORIST WHEN
THE ONLY THING THE OFFICERS KNOWS IS THE STATE DATA BASE
SHOWS THE VEHICLE HAD NO INSURANCE AS LONG AGO AS 15 DAYS
BEFORE THE DATA CHECK?

PLAINTIFF WOULD ANSWER: YES

DEFENDANT SAYS: NO




                                     3
 Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.27 Filed 04/01/21 Page 4 of 16




                       CONTROLLING AUTHORITY


Riley v. California, 573 U.S. 373, 381 (2014)
Navarette v. California, 572 U.S. 393, 396-397 (2014)
Terry v. Ohio, 392 U.S. 1, 19-30 (1968)
United States v. Arvizu, 534 U.S. 266, 274 (2002)
Arizona v. Johnson, 555 U.S. 323 (2009)
Arizona v. Gant, 556 U.S. 332 (2009)




                                        4
 Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.28 Filed 04/01/21 Page 5 of 16




   I.       PROCEDURAL HISTORY

         Defendant, Anthony Stone, was initially charged by Complaint (20-mj-

30369) filed on September 11, 2020 with Possession of a Firearm by a Prohibited

Person (18 U.S.C. 922(g)). The Complaint was dismissed upon motion by the

Government September 28, 2020. This Indictment charging the same violation as

the Complaint was filed on February 3, 2021.

   II.      ALLEGATIONAL PREMISES

         September 8, 2020, the Michigan State Troopers were on routine patrol in

broad daylight at approximately 6:31 p.m. (Complaint, ecf 1, filed 9/11/20, PgID

3.) Their vehicle was travelling east-bound on Corunna Rd. in Flint, when they

saw the car driven by Mr. Stone pull out of the driveway and turn right, west-

bound onto Corunna to travel west. Stone’s vehicle was pulling away from the

business at that location, a motel, that they knew from experience was a hotbed of

activity involving use or sales of controlled substances. The reports available

make it clear that no driving infraction was committed and the only reason the

Troopers did a U-turn was to follow Stone’s vehicle because of where it was

coming from (the motel). No reference was made to an unlawful entry onto the

roadway, or speeding, weaving, tires screeching, or anything other than where the

car was coming from. No mention was made about their observing any other

driving irregularities. Nothing in the discovery reflects they saw him coming out

                                          5
 Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.29 Filed 04/01/21 Page 6 of 16




of the office or a specific room, and nothing to reflect how long Stone’s vehicle

was even in the establishment’s driveway/parking lot.

      MSP quickly closed the distance between their car and Stone’s and then

followed, while they ran his plate number. Their inquiry showed that the car was

not validly insured. The statute now mandates that this insurance coverage is

updated twice monthly, on the 1st and the 15th of the month. Based on that data

search, only, they conducted a vehicle stop, which Stone responded to

appropriately, and pulled into the Walmart parking lot, adjacent to Corunna Rd.

      The Troopers approached the vehicle and its’ occupants and noticed a 90 %

empty plastic liquor bottle in the cupholder. Stone handed the bottle to Trooper

Chiros, who poured it out in front of the squad car camera. Both Stone and the

passenger were ordered out of the vehicle and they were directed to stand at the

front of Stone’s vehicle. The contents of the bottle had an odor of alcohol, but

interestingly, Stone told them it was real old, and neither Trooper reported any

odor of intoxicants emanating from Stone’s breath or person. Trooper Chiros

asked Stone if they could search his car and Stone said yeah. Trooper Ager began

his search which he reported was based on the verbal consent, and probable

cause/exigent circumstances due to the open intoxicants in the vehicle. Nothing

was mentioned about the insurance. The gun was found inside a zippered leather

pouch under an extra plastic flap in between the back seat and the trunk. Suddenly

                                          6
 Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.30 Filed 04/01/21 Page 7 of 16




Stone took off running. He was chased down and tazed several times, finally

ending up arrested after another pair of troopers arrived and assisted in his

apprehension. It was quite the chase. Both Stone and one Trooper were treated at

a local hospital.

          Mr. Stone was arrested and later interviewed based on the above.

   III.      DISCUSSION

          The Fourth Amendment ensures that individuals have the right to be free

from “unreasonable searches and seizures.” U.S. Const. amend. IV. “As the text

makes clear, ‘the ultimate touchstone of the Fourth Amendment is

“reasonableness.” ’ ” Riley v. California, 573 U.S. 373, 381 (2014) (quoting

Brigham City v. Stuart, 547 U.S. 398, 403 (2006)). Although ordinarily a

search or seizure must be based on a warrant supported by probable cause, this

Court has long permitted brief “investigative stops”—including traffic

stops—when an officer can articulate a “reasonable suspicion” of criminal activity.

Navarette v. California, 572 U.S. 393, 396-397 (2014); Terry v. Ohio, 392 U.S. 1,

19-30 (1968). The reasonable-suspicion standard is intended to balance the

government’s general interest in enforcing the law against the public’s interest

in being free from unwarranted governmental intrusion, and whether a search or

seizure is reasonable depends on the context in which it is undertaken. United

States v. Brignoni-Ponce, 422 U.S. 873, 880-883 (1975); Terry, 392 U.S. at 20-21.

                                            7
 Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.31 Filed 04/01/21 Page 8 of 16




A State bears the burden of establishing that an officer had a reasonable suspicion

of illegal activity at the time of a seizure by creating a record that would support

such a conclusion. Ornelas v. United States, 517 U.S. 690, 699-700(1996); Brown

v. Texas, 443 U.S. 47, 52 (1979); Delaware v. Prouse, 440 U.S. 648, 659 (1979);

see Illinois v. Wardlow, 528 U.S. 119, 140 (2000) (Stevens, J., concurring in part

and dissenting in part) (“It is the State’s burden to articulate facts sufficient to

support reasonable suspicion.”).

      Although it may be relatively easy in many cases for a police officer to

establish reasonable suspicion that a driver is violating a traffic-related law, an

officer must do so in every case in which such a stop is challenged. The Fourth

Amendment requires a State to actually do the work required to establish

reasonable suspicion when a seizure is challenged. The Fourth Amendment does

not incorporate vague demographic averages; it requires that an officer

demonstrate “a particularized suspicion” that “the particular person stopped” was

engaged in criminal activity. United States v. Cortez, 449 U.S. 411, 417-418

(1981).

      Defendant urges the Court to adopt his position that this warrantless

incursion was unreasonable and violated his Constitutional right to be free from

such seizures of his person, vehicle and any searches related. The reviewed

material reflects police action in each circumstance rife with conjecture and

                                            8
 Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.32 Filed 04/01/21 Page 9 of 16




speculative conclusions that do not rise to the level or measure of evidence or

information required by the Constitution and caselaw to support as lawful this

otherwise unconstitutional incursion into Stone’s life as well as the evidence seized

as a direct result. At any rate, we believe it absolutely critical to a fair

determination of these issues that the Court allow an evidentiary hearing to be

conducted to adequately develop the facts of each stop/seizure in order to make a

fully informed decision on our challenge.

   The Fourth Amendment protects “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures . . .”, U.S. Const. amend. IV. Under the Fourth Amendment, police officers

may stop a vehicle if they have a reasonable suspicion of criminal activity. United

States v. Flores, 571 F.3d 541, 544 (6th Cir. 2009). “Reasonable suspicion”

requires less proof than “probable cause,” but it must be “‘more than an inchoate

and unparticularized suspicion or hunch.’” United States v. Garrido, 467 F.3d 971,

981 (6th Cir. 2006) (quoting United States v. Sokolow, 490 U.S. 1, 7, 109 S.Ct.

1581 (1989). The same modicum of facts must exist to support a pedestrian stop.

(Terry v. Ohio, 392 US 1 (1968)).

      In determining whether reasonable suspicion exists, the court must look at

the “totality of the circumstances” to determine whether the officer had a

“particularized and objective basis” to suspect legal wrongdoing. United States v.

                                            9
Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.33 Filed 04/01/21 Page 10 of 16




Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744 (2002). The totality-of-the-circumstances

analysis “allows officers to draw on their own experience and specialized training

to make inferences from and deductions about the cumulative information

available to them ‘that might well elude an untrained person.’” United States v.

Pearce, 531 F.3d 374, 380 (6th Cir. 2008) (quoting Arvizu, 534 U.S. at 273);

accord Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868 (1968) (“[T]he police

officer must be able to point to specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant that intrusion.. . .

Anything less would invite intrusions upon constitutionally guaranteed rights based

on nothing more substantial than inarticulate hunches. . . .”). Although the

reasonable-suspicion calculation examines the totality of the circumstances, even

where the government points to several factors that the courts have recognized as

valid considerations in forming reasonable suspicion, they may not always provide

reasonable suspicion, particularly if they are relatively minor and subject to

significant qualification. United States v. Bell, 555 F.3d 535, 540 (6th Cir. 2008),

cert. denied, 129 S.Ct. 2887 (2009). The “reasonable suspicion” determination

thus, is ultimately a mixed question of law and fact (or, in other words, an

application of law to fact), by which the court determines whether the facts

surrounding the officer’s determination are of sufficient legal significance to




                                          10
Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.34 Filed 04/01/21 Page 11 of 16




constitute reasonable suspicion. United States v. Townsend, 305 F.3d 537, 541 (6th

Cir. 2002).

      Even assuming arguendo that the police had a reasonable articulable

suspicion to justify an investigative traffic stop, the police lacked probable cause to

arrest Defendant and search the vehicle. “[W]hile an investigative stop must be

supported by reasonable, articulable suspicion that criminal activity may be afoot,

an arrest must be supported by probable cause.” United States v. Brown, 51 F.3d

131 (8th Cir. 1995) (quoting United States v. Raino, 980 F.2d 1148, 1149 (8th

Cir.1992), cert. denied, 507 U.S. 1011, 113 S.Ct. 1662 (1993)); Michigan v.

Summers, 452 U.S. 692, 699-700, 101 S.Ct. 2587, 2593 (1981) (“[E]very arrest,

and every seizure having the essential attributes of a formal arrest, is unreasonable

unless it is supported by probable cause.”). Probable cause is a more demanding

standard than reasonable suspicion. See Illinois v. Wardlow, 528 U.S. 119, 123-24,

120 S.Ct. 673 (2000). “‘Probable cause is defined as reasonable grounds for belief,

supported by less than prima facie proof but more than mere suspicion.’” United

States v. McClain, 444 F.3d 556, 562 (6th Cir. 2005) (quoting United States v.

Ferguson, 8 F.3d 385, 392 (6th Cir.1993) (en banc)), cert. denied, 549 U.S. 1030

(2006). All the Troopers had was information that could have been mitigated or

corrected within the previous 15 days. We are aware of a case that certainly will

be mentioned by the government, U.S. v. Lawrence, 425 F. Supp. 3d 828, and we

                                          11
Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.35 Filed 04/01/21 Page 12 of 16




say with due respect to Judge Ludington, reasonable minds may differ, and the

case is distinguishable on its’ facts (three specific infirmities were revealed in the

data search of the license plate, two of which involved the licensing of the owner,

and her freedom). And, the recent decision of the Supreme Court, Kansas v.

Glover, No. 18-556, decided 4-6-2020, which, again involved the validity of the

vehicle owner’s license to operate is also distinguishable for the same reason. Our

case involved a non-operational, non-safety vehicle issue unrelated to the driver’s

license validity or some other improper operation/driving at the time of the stop.


      The Fourth Amendment to the U.S. Constitution states "[t]he right of the

person to be secure in their persons . . . and effects, against unreasonable searches

and seizures, shall not be violated, and no warrants shall issue, but upon probable

cause." The U.S. Supreme Court has held that "a police officer effectively seizes

`everyone in the vehicle,' the driver and all passengers" during a traffic stop.

Arizona v. Johnson, 555 U.S. 323, 326, 129 S.Ct. 781, 172 L.Ed.2d 694 (2009)

(citing Brendlin v. California, 551 U.S. 249, 255, 127 S.Ct. 2400, 168 L.Ed.2d 132

(2007)). As a result, a police officer "must possess either probable cause of a civil

infraction or reasonable suspicion of criminal activity" to initiate a traffic stop. U.S.

v. Lyons, 687 F.3d 754, 763 (6th Cir. 2012).




                                           12
Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.36 Filed 04/01/21 Page 13 of 16




      To determine whether police officers had probable cause to arrest, the court

considers the totality of the circumstances and whether the “facts and

circumstances” of which the police had knowledge at the moment of the arrest

were “sufficient to warrant a prudent person . . . in believing . . . that” the seized

individual “ha[d] committed . . . an offense.” Hinchman v. Moore, 312 F.3d 198,

204 (6th Cir.2002) (internal quotation marks omitted). Further, the belief of guilt

must be particularized with respect to each person to be seized. United States v.

Romero, 452 F.3d 610, 616 (6th Cir.2006), cert. denied, 549 U.S. 1237 (2007).

Probable cause to search is similarly defined and is said to exist when there is “a

fair probability, given the totality of the circumstances, that contraband or

evidence of a crime will be found in a particular place.” United States v. Howard,

621 F.3d 433, 453 (6th Cir. 2010) (quoting United States v. Lattner, 385 F.3d 947,

951 (6th Cir.2004)). It is the Government’s burden to establish the legality of a

warrantless search by a preponderance of the evidence. United States v. Domenech,

623 F.3d 325, 331 (6th Cir. 2010) (citing United States v. Haynes, 301 F.3d 669,

677 (6th Cir.2002)).

      Next, we address the idea of consent here. It was very evident from the

discovery that Stone agreed to the search, but, immediately began requesting that

the Trooper access his trunk compartment through the outer rear hatch,

specifically. Despite his requests the officer went ahead through the rear seat by

                                           13
Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.37 Filed 04/01/21 Page 14 of 16




levering it into the down position. Hardly consent given the objection to this right

of access!

      If a police officer receives consent for the search, "a warrantless search does

not offend the Constitution." United States v. Moon, 513 F.3d 527, 537 (6th Cir.

2008). Consent "must be voluntary and freely given." This means consent is

"unequivocal, specific and intelligently given, uncontaminated by any duress or

coercion." Moon, 513 F.3d at 527 (citing United States v. McCaleb, 552 F.2d 717,

721 (6th Cir. 1977)). Consent to search "is a question of fact to be determined from

the totality of all the circumstances." Moon, 513 F.3d at 537 (quoting Schneckloth

v. Bustamonte, 412 U.S. 218, 227, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973)).

      As a final note, their interest in stopping the vehicle was only based upon the

observation of where Stone was leaving. The Troopers certainly could not see his

plate when they passed and the front of the vehicle (prior to its’ west-bound turn

from the motel drive) was all they could see. Indeed, the report reflects they had to

turn around and catch up just to see the plate on the rear of the vehicle. Their

chasing after him because he was leaving that particular motel was insufficient and

should not be considered in the mix.

      The Supreme Court reached a similar conclusion in Brown v. Texas, supra,

when it held that a defendant’s presence “in a neighborhood frequented by drug

users, standing alone, is not a basis for concluding that [the defendant] himself was

                                          14
Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.38 Filed 04/01/21 Page 15 of 16




engaged in criminal conduct.” 443 U.S. at 52. The Court in Brown explained that a

finding of reasonable suspicion must be based on “objective facts” “in the record.”

Id. at 51, 52. And the Court emphasized that, although inferences an officer may

draw based on his training and experience can form the basis of reasonable

suspicion, an officer’s assertion that an individual “looked suspicious” is not

entitled to deference in the reasonable-suspicion analysis. Id.at 49, 52 n.2.

      It appears what the Troopers were engaged in was a fishing expedition.

They wanted to have a chance to search that vehicle because of where it had come

from. When they activated their lights, etc., Stone pulled into a safe spot in a

parking lot of a major store. As it happened, the vehicle was not impeding traffic,

or otherwise blocking a road or being on a shoulder in a dangerous situation. The

Supreme Court also gave us their limitation of vehicle searches in Arizona v. Gant,

556 U.S. 332 (2009). Police may search the passenger compartment of a vehicle

only if it is reasonable to believe the arrestee might access the vehicle at the time

of the search for a weapon, or the vehicle contains evidence of the offense of

arrest. Here, the arrestee (Stone) was out of the car unable to access the discovered

gun, and what additional evidence of driving without insurance would be produced

in a compartment search? They poured out what little evidence of open alcohol

existed at the beginning of their contact, so that doesn’t seem to line up with a

search for more open intoxicants. The car was safe. The car could have been

                                          15
Case 4:21-cr-20080-SDD-CI ECF No. 11, PageID.39 Filed 04/01/21 Page 16 of 16




locked up and the keys turned over to anyone Stone might have arranged to re-up

his insurance certificate, after that individual brought the new certificate of

Insurance to their post to prove the vehicle was insured. He was validly licensed

and insurance coverage has nothing to do with vehicle safety or the vehicle being

properly driven. They just wanted to search that vehicle, period.

      Wherefore, for all the reasons stated the Court should suppress all the

physical evidence and statements obtained from use at trial, conduct an evidentiary

hearing to determine this issue, allow and consider supplemental briefing following

any such hearing, and, grant any other relief deemed appropriate.



                                               Respectfully submitted,

                                               s/Randall C. Roberts
                                               Attorney for Defendant Stone
                                               120 N. 4th Ave.
                                               Ann Arbor, MI 48104
                                               734-677-3393
                                               randallcroberts51@yahoo.com
                                               P28595
April 1, 2021


                              CERTIFICATE OF SERVICE

       Randall C. Roberts certifies that on April 1, 2021, he electronically filed the
foregoing with the Clerk of the Court using the ECF system. All ECF participants
will be electronically notified via the court's Electronic Case Management System.

                                                  s/Randall C. Roberts

                                          16
